DETAILED ACTION
This action is responsive to the amendments filed 4/28/2022.
Claims 8, 10-14 and 16-19 are pending. Claims 1-7, 9 and 15 are canceled.
The rejections of Claims 8 and 10-13 under 35 U.S.C. 101 are maintained.
The rejections of Claims 8, 10-14 and 16-19 under 35 U.S.C. § § 102-103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite a Search Engine Optimization test tool implemented as software executed on a computer. Claims which are directed to a computer program or software per se are not considered to be a process, machine, manufacture, or composition of matter within the scope of the statute. 
A product must have a physical or tangible form in order to fall within one of the statutory categories. Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007). A product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category. See MPEP 2106.03 (I). As the claims recite a test tool operating as software on a computer, detached from any particular tangible medium, the claims must be rejected as not directed to one of the four statutory categories of patent-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly, et al., U.S. PGPUB No. 2012/0047120 (“Connolly”).
Connolly teaches a system and method for testing pages for search engine compatibility. With regard to Claim 8, Connolly teaches a search engine optimization (SEO) test tool for a web page authoring system, both the web page authoring system and the SEO test tool being operated on a computer system by a user to create a web page for publication comprised of data elements having predetermined functions that conform to pre-defined rules established by the search engine, the SEO test tool being implemented prior to publication of the web page ([0039]-[0041] describe operating a tool in a website development environment, and adding content elements of several types thereto; [0044]-[0048] describe rules to which data elements conform for SEO purposes for search engines for specific search terms identified by the user); and comprising: 
a plurality of first tests, invoked by the user prior to publication of the web page for testing the web page to determine if at least predetermined data elements of the web page being created by the user conform to pre-defined rules established by the search engine and to identify those data elements that conform to the pre-defined rules ([0055] and Fig. 3J describe that test results for each of the page elements are executed, and scores displayed. Therefore, conforming elements are identified by scoring highly, such as the element marked “good” in Fig. 3J),
the plurality of first tests being performed successively, in predetermined order, one test at a time, each test identifying if the data element being tested conforms to the pre-defined rules established by the search engine ([0056] describes that page elements displayed in an interface can be individually edited, and the tests run again for each element as it is edited, thereby allowing a user to execute tests one at a time in a desired order);
the SEO test tool identifying a non-conforming web page by identifying those data elements in the web page being created by the user that do not conform to the pre- defined rules ([0055] describes that elements that score low as not conforming to the SEO rules are identified in the interface); 
an output to cause a display of an indication of a non-conforming web page and at least those data elements that do not conform to the pre-defined rules ([0051] describes that the tool generates an overall score indicating the conformance to the rules, as well as the individual element scores as described at [0055]-[0056]); 
a plurality of second tests, invoked by the user after publication of the web page for testing the web page, to determine if certain predetermined data elements of the published web page conform to pre-defined rules established by the search engine and to identify those data elements of the published web page that do not conform to the pre-defined rules ([0039] describes that the evaluating environment is available to users updating or maintaining websites; therefore, the identification of non-conforming elements described at [0055]-[0056] can also be identified in tests on a website after publication); and 
the output causing the display of an indication of a non-conforming web page and at least those data elements of the published web page that do not conform to the pre-defined rules ([0055]-[0056] describe the display of scores indicating element conformance for elements of a web page being tested).
Claim 14 recites a method which is carried out by the test tool of Claim 8, and is similarly rejected.
With regard to Claim 10, Connolly teaches that the data elements of both the published and unpublished web page include metadata tags, wherein both the first and second tests invoked by the user determine whether a metadata tag included in the web page being tested includes a keyword, and wherein the SEO tool causes the display of an indication of a non-conforming web page and that the metadata tag included in the webpage includes a keyword. [0052]-[0054] describe that tests can indicate whether the content of meta keywords conform, and interfaces displaying the element for editing can be provided when a test is run.
Claim 16 recites a method which is carried out by the test tool of Claim 10, and is similarly rejected.
With regard to Claim 12, Connolly teaches that at least one of the data elements of both the published and unpublished web page includes a URL address, and wherein both the first and second tests invoked by the user determine whether the URL address of the web page being tested has a character that does not conform to the pre-defined rule related to URL addresses established by the search engine, and wherein the SEO tool causes the display of an indication of a non-conforming web page and that the URL address includes a non-conforming character. The rules listed after [0048] include a rule that URLs use hyphens instead of underscores, and therefore non-conforming URL characters are tested and displayable within the system.
Claim 18 recites a method which is carried out by the test tool of Claim 12, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, in view of Yu, et al., U.S. PGPUB No. 2015/0248484 (“Yu”).
With regard to Claim 11, Connolly, in view of Yu  teaches that the data elements of both the published and unpublished web page include html tags, and wherein both the first and second tests invoked by the user determine whether the html tags included in the web page being tested do not include and h2 tags, and wherein the SEO tool causes the display of an indication of a non-conforming web page and that the html tags do not include any h2 tags.
Connolly teaches at [0055]-[0056] that individual page elements and their conformity to SEO rules can be identified and displayed to a user. Fig. 3J shows that the system can identify missing content and suggest adding it to the page, such as a page description. Yu teaches at [0044]-[0045] that a SEO system can identify the absence of h2 tags on a page. Therefore, the combination of references suggests to one of skill in the art an SEO system that can identify for a user that a page does not conform to SEO guidelines because it does not contain h2 tags.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Yu with Connolly. Yu provides additional elements that can be tested for SEO. One of skill in the art would seek to combine elements of Yu with Connolly, to provide additional items to test for a site, thereby improving user experience by maximizing optimization for search engines.
Claim 17 recites a method which is carried out by the test tool of Claim 11, and is similarly rejected.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, in view of the video How to Add a Favicon, published 1/7/2019 at YouTube (“Favicon”).
With regard to Claim 13, Connolly, in view of Favicon teaches that both the first and second tests invoked by the user determine whether the tested web page includes a favicon tag in at least one of the data elements in the web page being tested; and the SEO tool causes the display of an indication of a non-conforming web page and that the web page does not include a favicon tag. 
Connolly teaches at [0055]-[0056] that testing of webpages includes displaying an interface identifying elements of a page that can be fixed for optimization. Favicon teaches at 2:20, shown in the attached screenshot, that a report for a website generated by the SEO Site Checkup software can indicate that a site does not have a favicon, and provide a link to fix the problem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Favicon with Connolly. Favicon provides additional elements that can be tested for SEO. One of skill in the art would seek to combine elements of Favicon with Connolly, to provide additional items to test for a site, thereby improving user experience by maximizing optimization for search engines.
Claim 19 recites a method which is carried out by the test tool of Claim 13, and is similarly rejected.

Response to Arguments
Applicant’s arguments with regard to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding the rejection under §101 have been fully considered but they are not persuasive. Applicant argues that the claims are patent-eligible because they are not directed to one of the three categories of judicial exceptions, however the rejection was not made because the claims recite a judicial exception. The rejection was made because the claimed invention does not fall within one of the four statutory categories stated in § 101. Therefore, the remarks are non-responsive to the rejection, and Applicant is respectfully directed to the above rejection for an explanation as to why the claims do not fall within one of the four statutory categories and are therefore not patent-eligible. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

7/29/2022